Title: John Bondfield to the Commissioners, 1 January 1779
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 1 Jany 1779
     
     I have the Honor to pay my most respectful Compliments of Season wishing prosperity to all your undertakings.
     We are without any Arrivals since I had the Honor to write you the 5th Ultimo. By Letters from Nantes I am inform’d the Chasseur is Loaded and all is ready for the other Ship which contrary winds have detaind near two Months at Isl of Rhé not more than 24 hours sail from Nantes. I rejoice to learn a Convoy is appointed as we may thereby promise ourselves more protection than merchant Ships could otherways give to each other. The continued advices of Captures has Stagnated all private expeditions. Premiums out or home are at 60 P Cent which absorbs the Capital. I have the Honor to be respectfully Sirs Your very hhb Servant
     
      John Bondfield
     
     
     
     Loss’s sustained at this port since January 1778
     
      Ships going or coming from the West Indies taken
      48
     
     
      Ships going or coming from the United States
      56
     
     
       lost on the Coast of America and the Islands
      31
     
     
      
      135
     
    
   Most of them ships from 200 to 500 tons.
     
    